Citation Nr: 0927222	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-24 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, denied service connection for an anxiety 
disorder.  

In May 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  

This claim was previously before the Board in March 2009, at 
which time the Veteran's claim was remanded for additional 
evidentiary development.  All requested development has been 
conducted and the claim is before the Board for adjudication.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has an anxiety disorder 
that is due to any incident or event in active military 
service.  


CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in April 2003 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
April 2006 that informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Although this notice postdated the initial rating 
decision, there is no prejudice to the Veteran because the 
claim is denied below, and the issues of rating and effective 
date are, therefore, moot.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and his post-service 
VA and private medical records.  The Veteran was also 
afforded VA examinations in May 2003 and June 2008.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: competent evidence 
of a current disability, of in-service incurrence or 
aggravation of a disease or injury; and of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Review of the record reveals the Veteran has a current 
diagnosis of a generalized anxiety disorder.  See VA 
examination reports dated June 2008 and May 2003; April 2004 
VA outpatient treatment record.  The Veteran has asserted 
that his anxiety disorder is related to military service.  
Therefore, the controlling issues are whether there is 
competent evidence of inservice incurrence and a nexus 
between the Veteran's anxiety disorder and an injury or 
disease incurred during service.  See Jandreau, Hickson, 
supra.  

The service treatment records are negative for any 
complaints, treatment, or findings of anxiety or any other 
symptoms related to an anxiety disorder.  In fact, the 
Veteran denied having nervous trouble, depression, or 
excessive worry at his separation examination in August 1973.  

The first time the Veteran is shown to have an anxiety 
problem is in June 1978 when he was diagnosed with probable 
chronic anxiety.  See June 1978 private medical record.  The 
Veteran was noted to have a somewhat odd affect as he 
reported that he was concerned about times when he did not 
think clearly and had an inner feeling of what he described 
as nervousness.  The physician who examined the Veteran did 
not provide an opinion as to the etiology of the Veteran's 
anxiety; however, the Veteran reported that he began having 
these feelings about four years prior, which the Board notes 
is one year after he was separated from service.  

While the Veteran has reported experiencing anxiety as early 
as one year after service, the Board finds that the 
preponderance of the post-service medical evidence reflects 
that the Veteran's anxiety disorder is not related to his 
military service.  

At a June 2008 VA examination, the Veteran reported that his 
dominant mood was mildly anxious.  The Veteran reported 
having mild symptoms of anxiety primarily associated with 
concerns about his seizure disorder; however, he also 
reported that, since 1999, his seizure disorder had been 
controlled by medication, which also significantly improved 
his feelings of anxiety.  Based on the symptoms demonstrated 
by the Veteran on mental status examination, the VA examiner 
concluded that there was no evidence of psychosis, delusional 
disorder, sleep disturbance, and irritability, but he noted 
there was some indication of mild vigilance and anxiety 
secondary primarily to the seizure disorder and concerns 
about his father who was suffering from dementia.  The 
examiner noted that these symptoms were clinically important 
and indicated the Veteran suffered from symptoms of anxiety 
secondary to a medical condition.  As such, the June 2008 VA 
examiner opined that it was more probable than not that the 
Veteran's anxiety disorder was secondary to his seizure 
disorder.  

In a May 2009 addendum, the June 2008 VA examiner summarized 
the Veteran's military and medical history and reiterated his 
previous conclusion, noting that there was no evidence of 
treatment or indication of anxiety during the Veteran's 
military service.  The VA examiner also noted that a May 2003 
VA examination report reflects that the Veteran felt his 
symptoms of anxiety were not related to his military 
experiences.  In sum, the VA examiner stated that, in the 
absence of evidence to the contrary, there was no significant 
evidence of any weight indicating the Veteran's anxiety was 
associated with his military experiences.  Instead, the 
examiner stated the preponderance of the evidence indicates 
the Veteran's anxiety disorder was overwhelmingly associated 
with his seizure disorder.  

In evaluating the ultimate merit of this claim, the Board 
considers the opinions rendered by the physician who 
conducted the June 2008 VA examination to be the most 
competent and probative medical evidence of record.  The VA 
examiner reviewed the Veteran's claims file, examined the 
Veteran, and provided two opinions, with rationale, which 
discuss the likelihood that the Veteran's anxiety disorder is 
related to his military service.  In finding no significant 
evidence that the Veteran's anxiety is related to service, 
the VA examiner noted the lack of evidence showing anxiety 
during service, as well as the Veteran's report mild symptoms 
of anxiety primarily associated with concerns about his 
seizure disorder at the June 2008 VA examination.  Based on 
the foregoing, the Board finds the findings and conclusions 
of the June 2008 VA examination report and May 2009 Addendum 
are adequate.  

In evaluating this claim, the Board also finds probative 
that, when the Veteran has reported symptoms of anxiety, he 
has not attributed them to his military service.  In June 
1978, the Veteran described times when he did not think 
clearly and having an inner feeling of what he described as 
nervousness.  However, the Board finds probative the Veteran 
did not mention his military service, particularly 
considering his report that the symptoms began one year after 
service.  Likewise, at the May 2003 VA examination, the 
Veteran reported having anxiety attacks, which he described 
as periods of being extremely anxious, with increased heart 
rate and palpitations, but the Veteran did not associate 
these anxiety attacks with his military experiences.  
Instead, the Veteran reported that the anxiety attacks began 
approximately 25 years prior and that they seemed to be more 
frequent when he was in new situations in the past.  
Moreover, as noted, the Veteran reported having mild anxiety 
at the June 2008 VA examination, which he reported was 
associated with concerns about his seizure disorder.  

In sum, the Board finds the preponderance of the evidence is 
against the grant of service connection for an anxiety 
disorder.  An anxiety disorder is not shown to have been 
incurred during service and the medical evidence reflects 
that the Veteran's anxiety disorder is more likely related to 
his non-service-connected seizure disorder.  

In this context, the Board notes the Veteran has asserted 
that a suffered a head injury in service, which resulted in 
his having a seizure, which caused him to have an anxiety 
disorder.  While the Veteran suggests an association between 
his anxiety disorder and service, entitlement to service 
connection for a seizure disorder was denied in a March 2009 
Board decision, and there is no other competent evidence 
which suggests that the Veteran's anxiety disorder is related 
to any injury or disease incurred during military service.  
The only evidence of record that suggests the Veteran's 
anxiety disorder is related to military service is the 
Veteran's own statements.  However, matters involving medical 
diagnoses or etiology require an opinion from an individual 
who possesses the requisite medical training and expertise 
that would make one competent to offer such an opinion.  
SeeJandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no evidence to suggest the Veteran is 
competent to provide a medical opinion in a matter as complex 
as presented here.  As such, there is no competent evidence 
of a nexus between the Veteran's anxiety disorder and his 
military service.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for an anxiety disorder, and 
the benefit-of-the-doubt is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


